474 S.W.2d 237 (1971)
Carl R. JACKSON, Appellant,
v.
The STATE of Texas, Appellee.
No. 44418.
Court of Criminal Appeals of Texas.
December 21, 1971.
Frank B. Kelley, San Antonio, for appellant.
Ted Butler, Dist. Atty., Robert H. Spicer and Lucien B. Campbell, Asst. Dist. Atty., San Antonio, and Jim D. Vollers, State's Atty., Austin, for the State.

OPINION
MORRISON, Judge.
This is an appeal from a conviction for burglary with the punishment being assessed at five (5) years.
Appellant having waived trial by jury, entered a plea of guilty before the court.
His sole contention on appeal is that the trial court erred in failing to grant his motion for probation.
Where the motion for probation has been presented to the trial court, it rests within the sound discretion of the court as to whether probation should be granted and such decision is not appealable. Trautschold v. State, Tex.Cr.App., 466 S.W.2d 586, Martin v. State, Tex.Cr.App., 452 S.W.2d 481, and cases there cited.
The judgment is affirmed.